State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: June 16, 2016                      107077
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

MARK J. WELDEN,
                    Appellant.
________________________________


Calendar Date:    April 21, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Devine and Mulvey, JJ.

                              __________


     Robert Gregor, Lake George, for appellant.

      Karen Heggen, District Attorney, Ballston Spa (Kristin T.
Foust of counsel), for respondent.

                              __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of Saratoga
County (Scarano, J.), rendered September 4, 2014, upon a verdict
convicting defendant of the crimes of aggravated harassment in
the second degree (two counts) and endangering the welfare of a
child (two counts).

      Defendant was charged by a 12-count indictment with a
variety of crimes based on allegations regarding his relationship
with his son's 14-year-old girlfriend. After his conviction on
two counts of aggravated harassment in the second degree and two
counts of endangering the welfare of a child, County Court
sentenced defendant to an aggregate prison term of two years.
Defendant appeals.
                              -2-                  107077

      By failing to challenge the indictment within five days of
being arraigned on it, defendant waived his right to argue that
it should have been dismissed based on a deprivation of his right
to testify before the grand jury as to his version of events (see
CPL 190.50 [5] [c]; People v Littebrant, 55 AD3d 1151, 1153
[2008], lv denied 12 NY3d 818 [2009]). In any event, defendant's
argument is without merit. A review of the record established
that defendant was only restricted from continuing narratives
unrelated to the charges at issue, such as a story about chasing
deer in a field. Accordingly, were this issue before us, we
would find that defendant's right to make a statement about the
relevant matters before the grand jury was not abridged (see
People v Smith, 84 NY2d 998, 1001 [1994]; People v Dunn, 248 AD2d
87, 94-96 [1998]). Finally, given defendant's extensive criminal
history, County Court's imposition of the maximum sentence is
neither harsh nor excessive (see People v Hill, 130 AD3d 1305,
1306 [2015], lv denied 27 NY3d 999 [2016]). Defendant's
remaining contentions are also without merit.

     Egan Jr., Lynch, Devine and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court